IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,216-01


EX PARTE GERALD LYNN JEFFERSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 771360
IN THE 183RD DISTRICT COURT FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to eighty years' imprisonment. 
	On September 16, 2009, this Court remanded this application to the trial court for findings
of fact and conclusions of law.  On June 14, 2010, the trial court signed findings of fact and
conclusions of law that were based on the affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed:  September 22, 2010
Do not publish